Case 1:21-cv-00212-JPH-DML Document 13 Filed 03/04/21 Page 1 of 2 PageID #: 84




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  INDIANAPOLIS DIVISION

LEE EVANS DUNIGAN,                                     )
                                                       )
                              Plaintiff,               )
                                                       )
                         v.                            )       No. 1:21-cv-00212-JPH-DML
                                                       )
CURTIS T. HILL,                                        )
                                                       )
                              Defendant.               )


                                               Order

       In the Order of January 29, 2021, the Court denied the plaintiff's motion for leave to

proceed in forma pauperis pursuant to 28 U.S.C. § 1915(g), because he had, while a prisoner,

accrued "three strikes" by filing at least three lawsuits or appeals which have been dismissed as

frivolous, malicious, or failure to state a claim. Dkt. 7. The Court further notified the plaintiff of

the cases on which it relied in making the three strikes determination. Id. The plaintiff seeks

reconsideration of that Order arguing that "Hammond Division judges committed perjury

regarding my relief sought before dismissing my claims for failing to state a claim for relief that

can be granted." Dkt. 11. The motion to reconsider, dkt. [11], is denied. The plaintiff does not

dispute that the cases identified by the Court were dismissed for failure to state a claim upon which

relief can be granted. If he believes the courts dismissing those cases committed error in doing so,

his appropriate avenue for relief is to appeal, not to challenge those dismissals in this Court.

       The plaintiff also seeks an extension of time to pay the filing fee. That motion, dkt. [12], is

granted. He shall have through April 4, 2021, to pay the filing fee for this action. The Court

notes that the plaintiff states that he is in imminent danger of serious bodily injury due to untreated

diseases, apparently suggesting that he is entitled to take advantage of the exception under


                                                  1
Case 1:21-cv-00212-JPH-DML Document 13 Filed 03/04/21 Page 2 of 2 PageID #: 85




§ 1915(g) for such claims. But as the Court explained in the Order denying his motion to proceed

in forma pauperis, he has not named any medical provider as a defendant and there is not a

sufficient connection between his claims that former Attorney General Hill has failed to prosecute

the prison medical provider and any allegation regarding his medical care. Dkt. 7 n. 1. Moreover,

the plaintiff has since filed a lawsuit regarding his medical care, which is proceeding. See Dunigan

v. Wilson, 1:21-cv-349-JRS-TAB.

SO ORDERED.

Date: 3/4/2021




Distribution:

LEE EVANS DUNIGAN
282570
WABASH VALLEY - CF
WABASH VALLEY CORRECTIONAL FACILITY - Inmate Mail/Parcels
6908 S. Old US Hwy 41
P.O. Box 1111
CARLISLE, IN 47838




                                                 2
